Case 2:13-cv-00193 Document 1162 Filed on 06/17/19 in TXSD Page 1 of 2

DAVip ST BRAOL ET, COKaw GF Coupe Stuy 7 $9

(ab DesrAree CUGAKT DFR Ce

LI BOV FS

Sur Ruew sh Bm Sor 254 cul 94 Copvu f

\Wousmp Tx 7 2Q02 .
Vit- Lee-FS00  BoveKng to ME Tray Secunus S00-F 94. Gow

Hoe boca] cprmes VU 6CAstery APG QilbculQt Cearus

United States Courts

361-8 8¥- 3 42 Btocne Toe me ANE FRem ME. Souther ett Texas

JUN 14 2019

  

M4 MAw Cocus ts om [ormire Vorwe BAchur BALLOT

 

 

Lo David J. Bradley, Clerk of Court

( Orflie QWiSevslas Con pus \ Ree Pee ch Or Chew | te Con ace

CIMre Vote SA cteue BA Chery

CwWis CSfue Goes Betcrn Téras

- K
Ai ( 84 (f (INTO. T? Ocy As A Ake CuApe ACAsyot

 

MAN PULSPIUN Ch CO bcrRm PulLe &Y PLS Pep pes COUS Sime)

£ n :
het raps (ye FEE Steerer] To Crrnavctt TOS CL Es of

Place TUCK: (wTrerer OVER THE GENE CL ccmnare ¢

ON? Stare CCey © AZ Cras Retyaw Con
(oe S Ce 2 CF 3. TL

Comsyecn Dee tar Sep 17 (e FoR UC ReMsp, Sor Foret
Dene 27 (& TEE Count Ertan Aware I peat DISA Eyre THE
Case, MER
| teal Chbnsunal Birt
bmece Vy Mw (c Vp
(ue (6 ZENG La
2 Filed on 06/17/19 in TXSD Page 2 of 2

   

PLS PRL Er sworn BO 2e NBC ° ae por gh oe oe — FOREVER
Gilrce Biv ED? | THIS Mane etic neopost! a <<
. 2 Ao SM Oko?
(Bp (GLE THI - \ INMASTE-OF THE
3 IDOC
S .
A PAVin F BMOLe ch enn of
. 8 m
Q Sic Ruse Ra Sos
3
09 [LGU fim tT. 72662
NA
. United s riety |
Q Sritinern Dice 8 “wag
oO Ey _ED
JUN 14 99%

David J. Bradiay, Clerk of Couii
